Citation Nr: 0116219	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-10 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to April 
1981.

In September 1982, the veteran commenced a claim alleging 
entitlement to service connection for a psychiatric 
disability.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee denied the claim in July 
1983.  Notice of the RO's denial and information concerning 
the veteran's appellate rights were addressed in a letter 
dated in July 1983.  Appellate action was not initiated, and 
as a result, the RO's decision became final.

In August 1996, the veteran applied to reopen his claim.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which reopened and denied 
the claim of entitlement to service connection for nerves and 
major depression.  Even though the RO reopened the claim, the 
Board is required to consider whether the appellant has 
submitted new and material evidence to reopen the claim 
before considering the claim on the merits.  38 U.S.C.A. 
§ 7104(b) (West 1991); Barnett v. Brown, 8 Vet. App. 1 
(1995).  Such consideration is set forth in the decision 
below.  


FINDINGS OF FACT

1.  In an unappealed decision of July 1983, the RO denied the 
claim of entitlement to service connection for nerves. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in July 1983 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

CONCLUSION OF LAW

Evidence submitted since the RO denied the claim in July 1983 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 1979 enlistment examination report reflects a 
normal psychiatric clinical evaluation.  In the corresponding 
medical history report, the veteran denied problems with 
depression or excessive worry or nervous trouble of any sort.  

An emergency consultation was conducted in March 1981, and 
the veteran was diagnosed with adjustment disorder with mixed 
disturbance of emotions and conduct.  A provisional diagnosis 
of rule out dysthymic disorder was also entered.  The 
veteran's psychosocial stressors included the sudden death of 
his father in July 1980, the sudden death of his brother in 
1973 and bereavement of family members.  

In a March 26, 1981 report, a psychologist entered a 
diagnostic impression of a severe mixed personality disorder, 
manifested by inadequate response to stress, low frustration 
tolerance, social withdrawal, low self-esteem, 
hypersensitivity, propensity of self-damaging acts, and 
difficulty in functioning independently.  The veteran was 
found to have a long-standing duly diagnosed character and 
behavior disorder which did not require and would not benefit 
from psychiatric hospitalization.  Accordingly, the examiner 
recommended an administrative discharge by reason of 
unsuitability.  A diagnosis of post-traumatic stress disorder 
(PTSD) is noted in a March 27, 1981 report from the Division 
psychiatrist, and the same psychosocial stressors regarding 
the veteran's family was noted.  The diagnosis of mixed 
personality disorder appears in the April 1981 separation 
examination report.

VA records show that the veteran was admitted in September 
1982 for evaluation and treatment of a major depressive 
episode with suicidal ideation.  He was diagnosed with 
episodic alcohol abuse, as well as mixed personality 
disorder, with hostile-dependent features.

In September 1982, VA received the veteran's claim alleging 
entitlement to service connection for a nervous condition.  
In a July 1983 decision, the RO denied the claim on the basis 
that a personality disorder is a constitutional or 
developmental abnormality which existed prior to service.  
Notification of the decision, including information 
concerning the veteran's appellate rights was issued in July 
1983.  Appellate action was not initiated, and the decision 
became final.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
1991); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after the duty 
to assist has been fulfilled.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's denial of the claim in July 1983.  That evidence 
consists of VA treatment records, reports from the Social 
Security Administration (SSA), and personal hearing 
testimony.

In March 1994, SSA awarded disability benefits to the veteran 
on the basis of his affective disorders and a substance 
addiction disorder (alcohol).  It was determined that his 
disability began in June 1993.  Records from the Columbia 
Area Mental Health Center, dated in 1993, reflect the 
diagnosis of severe recurrent major depression and alcohol 
abuse.  

VA records show that the veteran was hospitalized in April 
1994 and treated for recurrent type major depression, a 
history of dysthymia, and for ethanol, cannabis and 
benzodiazepine abuse.  It was noted that his first 
psychiatric admission was in 1981 when he was in service, and 
that the veteran was hospitalized in 1993 for depression and 
suicidal ideation.  The report also reflects a finding of 
cluster B personality traits and dependent personality 
traits. 

VA records reflect treatment for anxiety, a panic disorder, 
major depression, alcohol abuse and substance abuse for the 
period from 1995 to 1997.  

In April 1996, the veteran presented to a VA facility after 
progressive suicidal ideation with plan to take an overdose.  
The discharge diagnoses include dysthymia, alcohol 
dependence, benzodiazepine abuse, cannabis dependence, and 
dependent personality disorder.  The hospital discharge 
report reflects the veteran's account of his service 
experiences, including psychiatric treatment.  It was noted 
that the results of the September 1981 psychiatric testing 
were reviewed and they were found to be consistent with the 
current findings.  The examiner commented that the veteran 
presented with a pattern of imposing excessive dependency 
demands upon others, followed by hostility and depression 
when these needs were not met.  The examiner further noted 
that the veteran is seen as somatic with the tendency to turn 
towards ethanol abuse and other drugs to relieve 
exacerbations in emotional discontent.  The examiner 
commented that the clinical presentation confirms the 
impression from the 1981 psychological testing.  

In relation to a claim of entitlement to service connection 
for PTSD, a personal hearing was conducted before a member of 
the Board at the RO in May 1996.  The veteran, his wife and 
his mother presented testimony regarding the appellant's 
psychiatric history.  The veteran's mother testified that his 
behavior changed after his separation from service.  The 
veteran recalled being under a lot of pressure during service 
and that he was dealing with the death of his father.  In the 
early 1980s, he sought psychiatric treatment at VA 
facilities.  His spouse offered testimony regarding the 
appellant's mood swings.  

In an August 1996 letter, Ralph I. Barr, M.D., and Mitzi 
Wade, L.C.S.W., with Family Counseling and Mental Health 
Services, reported that the veteran was diagnosed with major 
depression, classified as recurrent and severe.  They noted 
that the veteran was seen on several occasions for individual 
counseling and that Xanax was prescribed.  Treatment records 
are associated with the claims folder.  

In November 1998, the veteran was hospitalized by VA 
following complaints of homicidal ideation toward someone who 
"cheated him" out of his home.  The reported diagnoses 
included adjustment disorder with anxiety and borderline 
personality disorder.  

In January 2000, the veteran appeared and testified before 
the undersigned at the RO.  The veteran testified that his 
depression began during his period of basic training when his 
father passed away.  He went home and was given permission to 
report one day later, but upon his return, he was 
"humiliated" and directed to stand in a corner.  He did not 
know why he was being punished.  Later, he started feeling 
depressed and experienced symptoms similar to PTSD, and had 
difficulty performing his duties.  Prior to his entry into 
service, he did not have any psychiatric problems.  

In this case, the evidence is new and material.  As noted, 
the claim was denied in July 1983 on the basis that the 
diagnosis of mixed personality disorder is a constitutional 
or developmental abnormality which existed prior to service.  
However, the evidence submitted since that time includes 
diagnoses other than a personality disorder, as well as 
commentary regarding the long history of psychiatric 
difficulties dating back to his period of service in 1981.  
Overall, the evidence is neither cumulative nor redundant, 
and the evidence by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence added to the record since the claim was denied 
in July 1983 is new and material.  Thus, the claim is 
reopened. 


ORDER

New and material evidence has been presented to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, including major depression.  


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include major depression.  In light of the 
Board's decision, the entire record must be reviewed on a de 
novo basis.  

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, the evidence is insufficient to decide the 
issue of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the new law, a 
veteran is entitled to a complete VA medical examination 
which includes an opinion whether there is a nexus between 
the claimed disorder and service based on all possible 
evidence.  Therefore, additional development is in order in 
order in light of the new law.

Under Section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A(b)), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Therefore, the RO should contact the veteran, and 
request that he identify any health care provider that 
treated him for psychiatric disabilities since his separation 
from service.  A review of the claims folder includes the 
veteran's references to treatment at VA facilities.  
Regarding records from a Federal department or agency, the 
new law requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with the new law to be 
codified at 38 U.S.C. § 5103A(b)(2). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for any 
psychiatric disorder since his separation 
from service.  Based on his response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that a current 
psychiatric disorder is related to the 
appellant's in-service symptoms.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include major depression on the merits, 
with consideration of the Veterans Claims 
Assistance Act of 2000.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and they should then be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

